Lee, C. J.
The pleadings and evidence in this case raised an issue as to whether the appellee hospital, through one of its nurses, was guilty of negligence proximately causing or contributing to a broken collarbone which Mrs. Berta Pittman, the appellant, sustained while a patient in the hospital.
Mrs. Pittman testified that, while she was in a weekened condition, Mrs. Louise Simmons, the nurse, was attending her on a bedpan and negligently permitted her to fall. She also stated that the nurse then upbraided her for falling. There was no corroboration of that version, although an aged patient, in the same room, *851separated by curtains, testified that she heard some harsh language, but was unable to identify the speaker.
On the contrary, Mrs. Simmons, a registered nurse in charge of the floor, testified in detail that she exercised exceptional care and interest toward this patient. She also pointed out wherein such care consisted. Besides, she said that Mrs. Pittman did not fall at the time when she claimed to have done so. Her testimony was to the effect, that sometime before this alleged fall, the patient, in spite of insistence that she should use the bedpan and not go to the bathroom, ignored such advice; and, while Mrs. Simmons was engaged in attending to another patient, Mrs. Pittman went to the bathroom. When a big* racket was heard in the bathroom, Mrs. Simmons hurried to the place and found the patient coming out, white as a sheet. However, when she inquired if Mrs. Pittman had fallen, she denied that she had done so.
Since the evidence was in sharp dispute, this presented a question of fact for decision by the jury.
 Manifestly the appellant’s requested peremptory instruction to find a verdict for her was properly refused; and the verdict for the appellee hospital was not against the great weight of the evidence.
Thorough consideration has been given to all of the instructions, and the Court is of the opinion that they contained a sufficient announcement of the applicable principles of law in the case.
The Court finds no reversible error in the record, and the cause must therefore be affirmed.
Affirmed.
Ethridge, Gillespie, Brady, and Inzer, JJ., concur.